Citation Nr: 1735522	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-18 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for bilateral plantar callosities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION


Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1979, with additional service in the Air Force National Guard through July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

During the course of his appeal, the Veteran presented evidence that he was unable to work due to his service-connected foot disability.  Therefore, the issue of entitlement to a TDIU has been incorporated as part of his increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran stated that his foot disability has worsened since the last VA examination.  The last VA compensation examination regarding his service-connected bilateral foot disability was in April 2011, thus it does not reflect the current severity of the disability.  As the record may not accurately reflect the current severity of the service-connected bilateral foot disability, another examination is warranted.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

At the hearing, the Veteran testified that he worked for the US Post Office but his job was affected because of difficulties walking.  He said accommodations were made for him at work until he had enough time in service to retire.  As the Veteran's claim for entitlement to a TDIU is intertwined with the issue of an increased rating for bilateral callosities, that issue will be remanded as well.

On remand, the AOJ should obtain and associate with the claims file any outstanding and relevant VA and private treatment records.  See 38 U.S.C.A. § 5103A (b) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with the proper notice regarding substantiating a claim for entitlement to a TDIU.  Include a VA Form 21-8940 TDIU application and instruct the Veteran to complete and return the form. 

2. Following completion of the foregoing, schedule the Veteran for a VA foot examination, preferably by a podiatrist.  Copies of all pertinent records should be made available to the examiner for review prior to the examination.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the bilateral plantar callosities  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner is asked to consider the Veteran's lay statements regarding functionality, as they pertain to his service-connected plantar callosities.  

3.  After performing any additional development deemed to be necessary, readjudicate the increased rating and TDIU claims on appeal.  If any benefit on appeal is not granted, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


